Title: To Benjamin Franklin from William Franklin, 29 July 1773
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
New york July 29th. 1773
I arrived here on Monday Evening last when I had the Pleasure of receiving yours of June 2. by the Packet. I am on my Way to Albany with Mrs. Franklin, who wanted a Jaunt this Summer on Account of her Health; and I have some Business to transact there likewise.
I am surprized the Grant was not made out when you wrote. By the May Packet Wharton wrote that every Thing would be compleated so that he should certainly leave England by the End of the Month or the Beginning of June at farthest. Mr. McRabie (Neave’s Partner) has, I am told, wrote that as soon as the Grant passed the Seals, Wharton would receive as much Money for Lands in the new Colony, as would be sufficient to discharge all the Demands of Baynton & Wharton’s Creditors. And Thos. Wharton has actually paid, or agreed to pay, all the Money allowed by the Trustee for the Maintenance of Wharton’s Family during his Negotiations in England, which puzzles the Creditors to account for.

Our Chief Justice is just returned from Rhode Island, without being able to do any Thing in Execution of the Commission he went upon, as they could obtain no Evidence worth relying on. He tells me that Govr. Hutchinson is made very unhappy by the Publication of his Letters to Whately, and the consequent Treatment he has received, and talks of going to England. It is said by some that you sent the Letters over, and by others that it was Mr. Temple. I suppose it must be the latter. Govr. H. told the Chief that the Party against him [was] much elated on receiving some Letters from you [and?] you went so far as to advise them t[o be bold?] in insisting on their Independency. [But the?] Govr’s. Party, on the other hand, are or pretend to [be] in hig[h Spirits?] at the Advices they have received from England. The Govr. is gloomy and low spirited, and seems by no means pleased with his Situation.
I have not Time to add more, nor even to copy this, as the Capt. of the Sloop has just sent me Word he is waiting for me. Betsy joins in Duty with, Honoured Sir, Your ever dutiful Son
Wm. Franklin
 
Addressed: To / Dr. Franklin / Craven Street / London / per Packet
